          Case MDL No. 2993 Document 114-2 Filed 05/03/21 Page 1 of 16




                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION


 IN RE: CROP INPUTS ANTITRUST                      MDL No. 2993
 LITIGATION


                                    PROOF OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, I hereby certify that a copy of the foregoing Notice of Related

Action, supporting documents, and this Proof of Service, were served upon all counsel of record

via electronic filing via the CM/ECF system, and all parties in the following cases

electronically (via e-mail), as indicated below, on May 3, 2021.


                                  Via Electronic Mail or ECF

   Robert L. King                                   W. Joseph Bruckner
   Stephen M. Tillery                               Robert K. Shelquist
   Jamie Boyer                                      Brian D. Clark
   Carol O’Keefe                                    Rebecca A. Peterson
   John A. Libra                                    Stephanie A. Chen
   Randall P.                                       LOCKRIDGE GRINDAL NAUEN P.L.L.P.
   Ewing                                            100 Washington Ave. South, Suite 2200
   KOREIN TILLERY LLC                               Minneapolis, MN 63101
   One U.S. Bank Plaza                              wjbruckner@locklaw.com
   505 N. 7th Street, Suite                         rkshelquist@locklaw.com
   3600 St. Louis, MO                               bdclark@locklaw.com
   63101                                            rapeterson@locklaw.com
   rking@koreintillery.com                          sachen@locklaw.com
   stillery@koreintillery.com
   jboyer@koreintillery.com                         Counsel for Plaintiff Charles Lex
   cokeefe@koreintillery.com
                                                    Lex v. Bayer CropScience LP, et al. No.
   Counsel for Plaintiffs Charles Lex, Jason        3:21-cv-00122 (S.D. Ill.)
   J. Canjar d/b/a Yedinak Registered
   Holsteins, Barbara Piper

   Lex v. Bayer CropScience LP, et al. No.
   3:21- cv-00122 (S.D. Ill.)

                                               1
        Case MDL No. 2993 Document 114-2 Filed 05/03/21 Page 2 of 16




 Canjar v. Bayer CropScience, et al., No.
 3:21- cv-00181 (S.D. Ill.)
 Piper, et al., v. Bayer CropScience, et al.,
 No. 3:21-cv-00021 (S.D. Ill.)

J. Barton Goplerud                                  George A. Zelcs
Brandon M. Bohlman                                  John Libra
SCHINDLER, ANDERSON,                                Randall P. Ewing, Jr.
GOPLERUD & WEESE P.C.                               Jonathon Byrer
5015 Grand Ridge Drive, Suite 100                   Ryan Z. Cortazar
West Des Moines, IA 50265                           KOREIN TILLERY, LLC
goplerud@sagwlaw.com                                205 North Michigan Ave, Suite 1950
bohlman@sagwlaw.com                                 Chicago, IL 60601
                                                    gzelcs@koreintillery.com
Counsel for Plaintiff Charles Lex                   jlibra@koreintillery.com
                                                    rewing@koreintillery.com
Lex v. Bayer CropScience LP, et al.                 jbyrer@koreintillery.com
No. 3:21- cv-00122 (S.D. Ill.)                      rcortazar@koreintillery.com

                                                    Counsel for Plaintiffs Jason J. Canjar
                                                    d/b/a Yedinak Registered Holsteins,
                                                    Barbara Piper

                                                    Canjar v. Bayer CropScience, et al.,
                                                    No. 3:21-cv-00181 (S.D. Ill.)
                                                    Piper, et al., v. Bayer CropScience, et
                                                    al., No. 3:21-cv- 00021 (S.D. Ill.)

Mark Edelson                                        Joseph E. Mariotti
EDELSON LECHTZIN LLP                                CAPUTO & MARIOTTI, P.C.
3 Terry Drive, Suite 205                            730 Main Street
Newtown, PA 18940                                   Moosic, PA
medelson@edelson-                                   18507
law.com                                             jmariotti@capu
                                                    tomariotti.com
Counsel for Plaintiff Jason J. Canjar
d/b/a Yedinak Registered Holsteins                  Counsel for Plaintiff Jason J. Canjar
                                                    d/b/a Yedinak Registered Holsteins
Canjar v. Bayer CropScience, et al., No.
3:21- cv-00181 (S.D. Ill.)                          Canjar v. Bayer CropScience, et al., No.
                                                    3:21-cv-00181 (S.D. Ill.)




                                                2
       Case MDL No. 2993 Document 114-2 Filed 05/03/21 Page 3 of 16




Charles F. Barrett                                 Gregory S. Asciolla Karin E. Garvey
NEAL & HARWELL, PLC                                Jonathan S. Crevier
1201 Demonbreun Street, Suite 1000                 LABATON SUCHAROW LLP
Nashville, Tennessee 37203                         140 Broadway
cbarrett@nealharwell.com                           New York, New York 10005
                                                   gasciolla@labaton.com
Counsel for Plaintiff Jones Planting Co. III       kgarvey@labaton.com
                                                   jcrevier@labaton.com
Jones Planting Co. III v. Bayer
CropScience LP, et al., No. 3:21-cv-00173          Counsel for Plaintiff Jones Planting Co.
(S.D. Ill.)                                        III

                                                   Jones Planting Co. III v. Bayer
                                                   CropScience LP, et al., No. 3:21-cv-00173
                                                   (S.D. Ill.)

Jonathan P. Barrett                                Michael R. Cashman
BARRETT LAW, PLLC                                  Anne T. Regan
121 Colony Crossing, Suite D                       Nathan D. Prosser
Madison, MS 39110                                  HELLMUTH & JOHNSON, PLLC
jpb@barrettlawms.com                               8050 West 78th Street
                                                   Edina, Minnesota 55439
Counsel for Plaintiff Jones Planting Co.           mcashman@hjlawfirm.com
III                                                aregan@hjlawfirm.com
                                                   nprosser@hjlawfirm.com
Jones Planting Co. III v. Bayer
CropScience LP, et al., No. 3:21-cv-               Counsel for Plaintiffs Ryan Bros., Inc. and
00173 (S.D. Ill.)                                  Michael J. Ryan, and Kenneth Beck

                                                   Ryan Bros., Inc., et al., v. Bayer
                                                   CropScience LP, et al., No. 0:21-cv-00433
                                                   (D. Minn.)
                                                   Beck v. Bayer Cropscience et al., 0:21-cv-
                                                   00996-MJD-TNL (D. Minn.).




                                               3
       Case MDL No. 2993 Document 114-2 Filed 05/03/21 Page 4 of 16



Drew R. Ball                                  Derek Y. Brandt
Steve McCann                                  Leigh M. Perica
BALL & McCANN, P.C.                           Connor P. Lemire
161 North Clark Street, Suite 1600            MCCUNE WRIGHT AREVALO, LLP
Chicago, IL 60601                             231 North Main Street, Suite 20
Drew@BallMcCannLaw.com                        Edwardsville, IL 62025
Steve@BallMcCannLaw.com                       dyb@mccunewright.com
                                              lmp@mccunewright.com
Counsel for Plaintiffs Ryan Bros., Inc.       cpl@mccunewright.com
and Michael J. Ryan, and Kenneth Beck
                                              Counsel for Plaintiff Darren Duncan
Ryan Bros., Inc., et al., v. Bayer
CropScience LP, et al., No. 0:21-cv-          Duncan v. Bayer CropScience LP, et al.,
00433 (D. Minn.)                              No. 3:21-cv-00158 (S.D. Ill.)
Beck v. Bayer Cropscience et al., 0:21-
cv-00996-MJD-TNL (D. Minn.).




                                          4
       Case MDL No. 2993 Document 114-2 Filed 05/03/21 Page 5 of 16




Richard D. McCune                             Daniel E. Gustafson
MCCUNE WRIGHT AREVALO, LLP                    Daniel C. Hedlund
3281 East Guasti Road, Suite 100              Michelle J. Looby
Ontario, CA 91761                             Daniel J. Nordin
rdm@mccunewright.com                          Mickey L. Stevens
                                              GUSTAFSON GLUEK PLLC
Counsel for Plaintiff Darren Duncan           Canadian Pacific Plaza
                                              120 South Sixth Street, Suite 2600
Duncan v. Bayer CropScience LP, et al.,       Minneapolis, MN 55402
No. 3:21-cv-00158 (S.D. Ill.)                 dgustafson@gustafsongluek.com
                                              dhedlund@gustafsongluek.com
                                              mlooby@gustafsongluek.com
                                              dnordin@gustafsongluek.com
                                              mstevens@gustafsongluek.com

                                              Counsel for Plaintiffs Dan Flaten, Randi
                                              Handwerk, Leon Pfaff, Eagle Lake Farms
                                              Partnership, and Wunsch Farms

                                              Flaten v. Bayer CropScience LP, et al., No.
                                              0:21-cv-00404 (D. Minn.)
                                              Handwerk v. Bayer CropScience LP, et al.,
                                              No. 0:21-cv- 00351 (D. Minn.)
                                              Pfaff v. Bayer CropScience LP, et al., No.
                                              0:21-cv-00462 (D. Minn.)
                                              Eagle Lake Farms Partnership v. Bayer
                                              CropScience LP, et al., No. 0:21-cv-00543
                                              (D. Minn.)
                                              Wunsch Farms v. Bayer CropScience LP,
                                              et al., No. 0:21-cv-00970 (D. Minn.)
Richard M. Paul III                           Anne T. Regan
Ashlea G. Schwarz                             Nathan D. Prosser
PAUL LLP                                      HELLMUTH & JOHNSON PLLC
601 Walnut Street, Suite 300                  8050 West 78th Street
Kansas City, MO 64106                         Edina, MN 55439
Rick@PaulLLP.com                              aregan@hjlawfirm.com
Ashlea@PaulLLP.com                            nprosser@hjlawfirm.com

Counsel for Plaintiff Dan Flaten              Counsel for Plaintiff Randi Handwerk

Flaten v. Bayer CropScience LP, et al.,       Handwerk v. Bayer CropScience LP, et al.,
No. 0:21-cv-00404 (D. Minn.)                  No. 0:21-cv-00351 (D. Minn.)




                                          5
        Case MDL No. 2993 Document 114-2 Filed 05/03/21 Page 6 of 16




Joseph W. Cotchett                               Joseph Goldberg
Adam J. Zapala                                   Vincent J. Ward
Karin B. Swope                                   Frank T. Davis
Elizabeth T. Castillo                            Josh B. Ewing
James G.B. Dallal                                FREEDMAN BOYD HOLLANDER
Reid W. Gaa                                      GOLDBERG URIAS & WARD P.A.
COTCHETT, PITRE & MCCARTHY,                      20 First Plaza, Suite 700
LLP                                              Albuquerque, NM 87102
840 Malcolm Road, Suite 200                      jg@fbdlaw.com
Burlingame, CA 94010                             vwj@fbdlaw.com
jcotchett@cpmlegal.com                           ftd@fbdlaw.com
azapala@cpmlegal.com                             jbe@fbdlaw.com
kswope@cpmlegal.com
ecastillo@cpmlegal.com                           Counsel for Plaintiff Randi Handwerk
jdallal@cpmlegal.com
rgaa@cpmlegal.com                                Handwerk v. Bayer CropScience LP, et al.,

Counsel for Plaintiff Randi Handwerk             No. 0:21-cv- 00351 (D. Minn.)

Handwerk v. Bayer CropScience LP, et
al., No. 0:21-cv-00351 (D. Minn.)
Robert J. Gralewski, Jr.                         Kenneth A. Wexler
Samantha L. Greenberg                            Mark R. Miller
KIRBY McINERNEY LLP                              Melinda J. Morales
600 B Street, Suite 2110                         WEXLER WALLACE LLP
San Diego, CA 92101                              55 W. Monroe Street, Suite 3300
bgralewski@kmllp.com                             Chicago, IL 60603
sgreenberg@kmllp.com                             kaw@wexlerwallace.com
                                                 mrm@wexlerwallace.com
Counsel for Plaintiff Leon Pfaff                 mjm@wexlerwallace.com

Pfaff v. Bayer CropScience LP, et al., No.       Counsel for Plaintiff Leon Pfaff
0:21-cv-00462 (D. Minn.)
                                                 Pfaff v. Bayer CropScience LP, et al., No.
                                                 0:21-cv-00462 (D. Minn.)
Timothy D. Battin                                Robert A. Clifford
Christopher V. Le                                Shannon M. McNulty
STRAUS & BOIES, LLP                              CLIFFORD LAW OFFICES, P.C.
4041 University Drive, Suite 500                 120 North LaSalle, #3100
Fairfax, VA 22030                                Chicago, IL 60602
tbattin@straus-boies.com                         rac@cliffordlaw.com
cle@straus-boies.com                             mm@cliffordlaw.com

Counsel for Plaintiff Leon Pfaff                 Counsel for Plaintiff John C. Swanson




                                             6
       Case MDL No. 2993 Document 114-2 Filed 05/03/21 Page 7 of 16




Pfaff v. Bayer CropScience LP, et al., No.       Swanson v. Bayer CropScience LP, et al.,
                                                 No. 3:21-cv- 00046 (S.D. Ill.)
0:21-cv-00462 (D. Minn.)

Linda P. Nussbaum                                Arthur N. Bailey
Bart D. Cohen                                    Marco Cercone
Christopher B. Sanchez                           RUPP BAASE PFALZGRAF
Louis Kessler                                    CUNNINGHAM LLC
NUSSBAUM LAW GROUP, P.C.                         1600 Liberty Building
1211 Avenue of the Americas, 40th Floor          424 Main Street
New York, NY 10036                               Buffalo, NY 14202
lnussbaum@nussbaumpc.com                         bailey@ruppbaase.com
bcohen@nussbaumpc.com                            cercone@ruppbaase.com
csanchez@nussbaumpc.com
lkessler@nussbaumpc.com                          Counsel for Plaintiff John C. Swanson

Counsel for Plaintiff John C. Swanson            Swanson v. Bayer CropScience LP, et al.,
                                                 No. 3:21-cv- 00046 (S.D. Ill.)
Swanson v. Bayer CropScience LP, et al.,
No. 3:21-cv-00046 (S.D. Ill.)

Rex A. Sharp                                     Isaac Diel
Ruth Anne French-Hodson                          Greg Bentz
SHARP LAW, LLP                                   SHARP LAW, LLP
5301 W. 75th Street                              6900 College Blvd., Suite 285
Prairie Village, KS 66208                        Overland Park, KS 66211
rsharp@midwest-law.com                           idiel@midwest-law.com
rafrenchhodson@midwest-law.com                   gbentz@midwest-law.com

Counsel for Plaintiff Melinda Budde              Counsel for Plaintiff Melinda Budde

Budde v. Bayer CropScience LP, et al.,           Budde v. Bayer CropScience LP, et al., No.
No. 2:21-cv-02095 (D. Kan.)                      2:21-cv-02095 (D. Kan.)




                                             7
       Case MDL No. 2993 Document 114-2 Filed 05/03/21 Page 8 of 16




Brian C. Gudmundson                            Hart L. Robinovitch
Alyssa J. Leary                                ZIMMERMAN REED LLP
David M. Cialkowski                            14646 N. Kierland Blvd., Suite 145
ZIMMERMAN REED LLP                             Scottsdale, AZ 85254
1100 IDS Center, 80 S. 8th St.                 hart.robinovitch@zimmreed.com
Minneapolis, MN 55402
david.cialkowski@zimmreed.com                  Counsel for Plaintiff B. Carlson
brian.gudmundson@zimmreed.com
alyssa.leary@zimmreed.com                      Carlson v. Bayer CropScience LP, et al.,
                                               No. 0:21-cv- 00475 (D. Minn.)
Counsel for Plaintiff B. Carlson

Carlson v. Bayer CropScience LP, et al.,
No. 0:21-cv-00475 (D. Minn.)
John W. “Don” Barrett                          Jonathan W. Cuneo
Katherine Barrett Riley                        Victoria Sims
David McMullan, Jr.                            Blaine Finley
Sterling Starns                                CUNEO GILBERT & LADUCA, LLP
BARRETT LAW GROUP, P.A.                        4725 Wisconsin Ave., NW Suite 200
P.O. Box 927                                   Washington, DC 20016
404 Court Square North                         jonc@cuneolaw.com
Lexington, Mississippi 39095-0927              vicky@cuneolaw.com
dbarrett@barrettlawgroup.com                   bfinley@cuneolaw.com
kbriley@barrettlawgroup.com
dmcmullan@barrettlawgroup.com                  Counsel for Plaintiff Vienna Eqho Farms
sstarns@barrettlawgroup.com
                                               Vienna Eqho Farms v. Bayer CropScience
Counsel for Plaintiff Vienna Eqho Farms        LP, et al., No. 3:21-cv-00204 (S.D. Ill.)

Vienna Eqho Farms v. Bayer
CropScience LP, et al.,
No. 3:21-cv-00204 (S.D. Ill.)




                                           8
       Case MDL No. 2993 Document 114-2 Filed 05/03/21 Page 9 of 16



                                              Brett Cebulash
                                              Kevin Landau
                                              Evan Rosin
                                              TAUS, CEBULASH & LANDAU, LLP
                                              80 Maiden Lane, Suite 1204
                                              New York, NY 10038
                                              Telephone: (212) 931-0704
                                              bcebulash@tcllaw.com
                                              klandau@tcllaw.com
                                              erosin@tcllaw.com

                                              Counsel for Plaintiff WUNSCH FARMS

                                              Wunsch Farms v. Bayer CropScience LP,
                                              et al., No. 0:21-cv-00970 (D. Minn.)

Ruth Anne FrenchHodson                      Vaughn Fisher
SHARP LAW, LLP                              Jennifer Hanway
5301 W. 75th Street                         FISHER HUDSON SHALLAT
Prairie Village, KS 66208                   950 W. Bannock St., Ste. 630
(913) 9010505                               Boise, ID 83702
(913) 9010419 fax                           Telephone: (208) 3457000
rafrenchhodson@midwestlaw.com               Facsimile: (208) 5141900
                                            vaughn@fisherhudson.com
Counsel for Plaintiffs B & H Farming, Tyche jennifer@fisherhudson.com
Ag. LLC, Ceres Ag. LLC, and Cedar Draw,
LLC                                         Counsel for Plaintiffs B & H Farming,
                                            Tyche Ag. LLC, Ceres Ag. LLC, and Cedar
B&H Farming, et al. v. Bayer                Draw, LLC
Cropscience, et al., No. 4:21-cv-00121
(ID)                                        B&H Farming, et al. v. Bayer Cropscience,
                                            et al., No. 4:21-cv-00121 (ID)




                                          9
      Case MDL No. 2993 Document 114-2 Filed 05/03/21 Page 10 of 16




Jeffrey B. Gittleman                         John G. Emerson
Chad A. Carder                               EMERSON FIRM, PLLC
BARRACK, RODOS & BACINE                      2500 Wilcrest, Suite 300
3300 Two Commerce Square                     Houston, TX 77042
2001 Market Street                           jemerson@emersonfirm.com
Philadelphia, PA 19103
jgittleman@barrack.com                       Counsel for Plaintiff Eagle Lake Farms
ccarder@barrack.com                          Partnership

Counsel for Plaintiff Eagle Lake Farms       Eagle Lake Farms Partnership v. Bayer
Partnership                                  CropScience LP, et al., No. 0:21-cv-00543
                                             (D. Minn.)
Eagle Lake Farms Partnership v. Bayer
CropScience LP, et al., No. 0:21-cv-00543
(D. Minn.)
David M. Cialkowski                          E. Powell Miller
Brian C. Gudmundson                          Sharon S. Almonrode
Alyssa J. Leary                              William Kalas
ZIMMERMAN REED LLP                           Dennis A. Lienhardt
1100 IDS Center, 80 S. 8th St.               THE MILLER LAW FIRM PC
Minneapolis, MN 55402                        950 West University Drive,
david.cialkowski@zimmreed.com                Rochester, Michigan 48307
brian.gudmundson@zimmreed.com                epm@millerlawpc.com
alyssa.leary@zimmreed.com                    ssa@millerlawpc.com
                                             wk@millerlawpc.com
Hart L. Robinovitch (MN Lic. #240515)        dal@millerlawpc.com
ZIMMERMAN REED LLP
14646 N. Kierland Blvd., Suite 145           Counsel for Plaintiff Brad DeKrey
Scottsdale, AZ 85254
hart.robinovitch@zimmreed.com                Brad DeKrey v. Bayer CropScience LP, et
                                             al., No. 0:21-cv-00639 (D. Minn.)
Counsel for Plaintiff Brad DeKrey

Brad DeKrey v. Bayer CropScience LP, et
al., No. 0:21-cv-00639 (D. Minn.)




                                            10
      Case MDL No. 2993 Document 114-2 Filed 05/03/21 Page 11 of 16




Patrick Howard, Esq.                         Roberta D. Liebenberg, PA ID # 31738
Simon B. Paris, Esq.                         Gerard A. Dever, PA ID # 85291
SALTZ, MONGELUZZI, & BENDESKY,               Jessica D. Khan, PA ID # 208875
P.C.                                         FINE, KAPLAN AND BLACK, RPC
1650 Market Street, 52nd Floor               One South Broad Street, 23rd Floor
Philadelphia, PA 19103                       Philadelphia, PA 19107
phoward@smbb.com                             rliebenberg@finekaplan.com
sparis@smbb.com                              gdever@finekaplan.com
                                             jkhan@finekaplan.com
Counsel for Plaintiff Tom Burke Farms
                                             Counsel for Plaintiff Tom Burke Farms
Tom Burke Farms v. Bayer CropScience
LP, et al., No. 2:21-cv-01049 (ED Pa.)       Tom Burke Farms v. Bayer CropScience LP,
                                             et al., No. 2:21-cv-01049 (ED Pa.)

Michael J. Boni                              Dianne M. Nast
Joshua D. Snyder                             NASTLAW LLC
BONI, ZACK & SNYDER LLC                      1101 Market Street, Suite 2801
15 St. Asaphs Road                           Philadelphia, Pennsylvania 19107
Bala Cynwyd, PA 19004                        dnast@nastlaw.com
mboni@bonizack.com
jsnyder@bonizack.com                         Counsel for Plaintiff Tom Burke Farms

Counsel for Plaintiff Tom Burke Farms        Tom Burke Farms v. Bayer CropScience LP,
                                             et al., No. 2:21-cv-01049 (ED Pa.)
Tom Burke Farms v. Bayer CropScience
LP, et al., No. 2:21-cv-01049 (ED Pa.)
Rhett A. McSweeney                           William G. Caldes
Jonathan R. Mencel                           Jeffrey J. Corrigan
MCSWEENEY LANGEVIN                           Jeffrey L. Spector
2116 Second Avenue South                     Icee N. Etheridge
Minneapolis, MN 55404                        SPECTOR ROSEMAN & KODROFF, P.C.
Telephone: (612) 746-4646                    2001 Market Street, Suite 3420
Fax: (612) 454-2678                          Philadelphia, PA 19103
ram@westrikeback.com                         Telephone: (215) 496-0300
jon@westrikeback.com                         Fax: (215) 496-6611
filing@westrikeback.com                      bcaldes@srkattorneys.com
                                             jcorrigan@srkattorneys.com
Counsel for Plaintiff Beeman Berry Farm,     jspector@srkattorneys.com
LLC                                          ietheridge@srkattorneys.com

Beeman Berry Farm, LLC v. Bayer              Counsel for Plaintiff Beeman Berry Farm,
CropScience LP, et al., No. 0:21-cv-00719    LLC
(D. Minn.)
                                             Beeman Berry Farm, LLC v. Bayer


                                            11
       Case MDL No. 2993 Document 114-2 Filed 05/03/21 Page 12 of 16




                                              CropScience LP, et al., No. 0:21-cv-00719
                                              (D. Minn.)
Karl L. Cambronne                             Wilbert B. Markovits
Bryan L. Bleichner                            Terence R. Coates
Jeffrey D. Bores                              MARKOVITS, STOCK & DEMARCO,
Christopher P. Renz                           LLC
CHESTNUT CAMBRONNE PA                         3825 Edwards Road, Ste. 650
100 Washington Avenue South, Suite 1700       Cincinnati, OH 45209
Minneapolis, MN 55401                         Telephone: (513) 651-3700
Telephone: (612) 339-7300                     Fax: (513) 665-0219
Fax: (612) 336-2940                           bmarkovits@msdlegal.com
kcambronne@chestnutcambronne.com              tcoates@msdlegal.com
bbleichner@chestnutcambronne.com
jbores@chestnutcambronne.com                  Counsel for Plaintiff Tyler Schultz
crenz@chestnutcambronne.com
                                              Schultz v. Bayer Cropscience LP, et al., No.
Counsel for Plaintiff Tyler Schultz           0:21-cv-00681 (D. Minn.)

Schultz v. Bayer Cropscience LP, et al.,
No. 0:21-cv-00681 (D. Minn.)
Mark Reinhardt                                Katherine Barrett Riley
Garrett D. Blanchfield                        Sarah Sterling Starns
Roberta A. Yard                               John W. Barrett
REINHARDT WENDORF &                           BARRETT LAW GROUP, P.A.
BLANCHFIELD                                   404 Court Square No.
332 Minnesota Street, Suite W1050             Lexington, MS 39095
St. Paul, MN 55101                            Tel: (662) 834-2488
Telephone: (651) 287-2100                     Fax: (662) 834-2628
Fax: 651) 287-2103                            kbriley@barrettlawgroup.com
m.reinhardt@rwblawfirm.com                    sstarns@barrettlawgroup.com
g.blanchfield@rwblawfirm.com                  dbarrett@barrettlawgroup.com
r.yard@rwblawfirm.com

Counsel for Plaintiffs Hapka Farms, Inc. &    Counsel for Plaintiff Little Omega
Amy Hapka
                                              Little Omega v. Bayer Cropscience LP, et al.,
Hapka Farms, Inc. v. Bayer Cropscience        No. 3:21-cv-00297 (S.D. Ill.)
LP, et al., No. 0:21-cv-00685 (D. Minn.)




                                             12
      Case MDL No. 2993 Document 114-2 Filed 05/03/21 Page 13 of 16




Mark K. Wasvary                              Brian P. Murray
MARK K. WASVARY, P.C.                        Lee Albert
2401 W. Big Beaver Rd, STE 100               GLANCY PRONGAY & MURRAY LLP
Troy, MI 48084                               230 Park Avenue, Suite 530
Telephone: 248-649-5667                      New York, NY 10169
Fax: 248-649-5668                            Telephone: (212) 682-5340
markwasvary@hotmail.com                      Fax: (212) 884-0988
                                             bmurray@glancylaw.com
Counsel for Plaintiff Beeman Berry Farm,     lalbert@glancylaw.com
LLC
                                             Counsel for Plaintiff Beeman Berry Farm,
Beeman Berry Farm, LLC v. Bayer              LLC
CropScience LP, et al., No. 0:21-cv-00719
(D. Minn.)                                   Beeman Berry Farm, LLC v. Bayer
                                             CropScience LP, et al., No. 0:21-cv-00719
                                             (D. Minn.)
Steven A. Kanner                             David P. McLafferty
Jonathan M. Jagher                           MCLAFFERTY LAW FIRM, P.C.
FREED KANNER LONDON & MILLEN                 923 Fayette Street
LLC                                          Conshohocken, PA 19428
2201 Waukegan Rd, Suite 130                  Telephone: (610) 940-4000 ext. 12
Bannockburn, IL 60015                        Fax: (610) 940-4007
Telephone: (224) 632-4500                    dmclafferty@mclaffertylaw.com
Fax: (224) 632-4521
skanner@fklmlaw.com                          Counsel for Plaintiff Beeman Berry Farm,
jjagher@fklmlaw.com                          LLC

Counsel for Plaintiff Beeman Berry Farm,     Beeman Berry Farm, LLC v. Bayer
LLC                                          CropScience LP, et al., No. 0:21-cv-00719
                                             (D. Minn.)
Beeman Berry Farm, LLC v. Bayer
CropScience LP, et al., No. 0:21-cv-00719
(D. Minn.)




                                            13
      Case MDL No. 2993 Document 114-2 Filed 05/03/21 Page 14 of 16




Jason A. Leckerman                          G. Patrick Watson
Ballard Spahr LLP                           BRYAN CAVE LEIGHTON PAISNER
1735 Market St., 51st Floor                 LLP
Philadelphia, PA 19103                      1201 West Peachtree Street Suite 1400
leckermanj@ballardspahr.com                 Atlanta, Georgia 30309
                                            Telephone: 404-572-6846
Counsel for Defendant Corteva Inc.          Fax No.: 404-420-0846
                                            patrick.watson@bclplaw.com

                                            Counsel for Defendant Nutrien Ag Solutions
                                            Inc.
David Lender                                Paul S. Mishkin
WEIL, GOSHAL & MANGES LLP                   DAVIS POLK & WARDWELL LLP
767 Fifth Ave                               450 Lexington Avenue
New York, NY 10153                          New York, NY 10017
Tel: (212) 833-3012                         Tel: (212) 450-4000
David.lender@weil.com                       Fax: (212) 701-5292
                                            paul.mishkin@davispolk.com
Counsel for Defendant BASF
Corporation                                 Counsel for Defendant Syngenta
                                            Corporation
Nathan P. Eimer                             Craig C. Martin
Brian Chang                                 Matt D. Basil
Sarah H. Catalano                           WILLKIE FARR & GALLAGHER LLP
Vanessa G. Jacobsen                         300 N. LaSalle
EIMER STAHL LLP                             Chicago, IL 60654
224 South Michigan Ave., Suite 1100         cmartin@willkie.com
Chicago, IL 60604                           mbasil@willkie.com
neimer@eimerstahl.com
bchang@eimerstahl.com                       Counsel for Defendant Univar Solutions,
scatalano@eimerstaho.com                    Inc.
vjacobsen@eimerstaho.com

Counsel for Defendant Winfield Solutions
LLC
Michael L. McCluggage                       Kathy L. Osborn
EIMER STAHL LLP                             FAEGRE DRINKER BIDDLE & REATH
224 South Michigan Ave., Suite 1100         LLP
Chicago, IL 60604                           300 North Meridian Street, Suite 2500
mmccluggage@eimerstahl.com                  Indianapolis, IN 46204
                                            Kathy.osborn@faegredrinker.com
Counsel for Defendant Federated Co-
Operatives Ltd.                             Counsel for Defendant CHS Inc.




                                           14
        Case MDL No. 2993 Document 114-2 Filed 05/03/21 Page 15 of 16




 Eric J. Mahr                                  Lee A. Peifer
 FRESHFIELDS BRUCKHAUS                         EVERSHEDS SUTHERLAND (US) LLP
 DERINGER US LLP                               999 Peachtree Street, NE, Suite 2300
 700 13th Street NW, 10th Floor                Atlanta, Georgia 30309-3996
 Washington, DC 20005-3960                     404-853-8000 (tel.)
 Tel: (202) 777-4545                           404-853-8806 (fax)
 Fax: (202) 777-4555                           leepeifer@eversheds-sutherland.com
 eric.mahr@freshfields.com
                                               Counsel for Tenkoz, Inc.
 Counsel for Defendant Cargill, Inc.
 Jonathan Gleklen, Esq.                        F. Matthew Ralph, Esq
 Laura Shores, Esq.                            DORSEY & WHITNEY LLP
 ARNOLD & PORTER                               Suite 1500, 50 South Sixth Street
 601 Massachusetts Ave, NW                     Minneapolis, MN 55402
 Washington, DC 20001-3743                     Telephone: (612) 340-2600
 (202) 942-5000                                Facsimile: (612) 340-2868
 FAX (202) 942-5999                            ralph.matthew@dorsey.com
 jonathan.gleklen@arnoldporter.com
 laura.shores@arnoldporter.com                 Counsel for Defendants GROWMARK, Inc.
                                               and GROWMARK FS, LLC
 Counsel for Defendants Bayer
 CropScience LP and Bayer CropScience
 Inc
 Shylah R. Alfonso
 PERKINS COIE LLP
 1201 Third Avenue, Suite 4900
 Seattle, WA 98101-3099
 Telephone: (206) 359-8306
 salfonso@perkinscoie.com

 Counsel for Defendant Simplot AB Retail
 Sub, Inc.


Dated: May 3, 2021                         Respectfully submitted,

                                           /s/ Michelle J. Looby
                                           Daniel E. Gustafson (MN Lic. #202241)
                                           Daniel C. Hedlund (MN Lic. #258337)
                                           Michelle J. Looby (MN Lic. #0388166)
                                           Daniel J. Nordin (MN Lic. #0392393)
                                           Mickey L. Stevens (MN Lic. #0398549)
                                           GUSTAFSON GLUEK PLLC
                                           Canadian Pacific Plaza
                                           120 South Sixth Street, Suite 2600
                                           Minneapolis, MN 55402

                                             15
Case MDL No. 2993 Document 114-2 Filed 05/03/21 Page 16 of 16




                           Telephone: (612) 333-8844
                           Fax: (612) 339-6622
                           dgustafson@gustafsongluek.com
                           dhedlund@gustafsongluek.com
                           mlooby@gustafsongluek.com
                           dnordin@gustafsongluek.com
                           mstevens@gustafsongluek.com

                           Brett Cebulash
                           Kevin Landau
                           Evan Rosin
                           TAUS, CEBULASH & LANDAU, LLP
                           80 Maiden Lane, Suite 1204
                           New York, NY 10038
                           Telephone: (212) 931-0704
                           bcebulash@tcllaw.com
                           klandau@tcllaw.com
                           erosin@tcllaw.com


                           Counsel for Plaintiff Wunsch Farms




                             16
